PER CURIAM.
Epitomized Opinion
is action was for replevin and for damages for y to and wrongful detention of the property. Kornman was a tenant of London, and he and his wife had gone away for the summer. Each thought the other had paid the rent, unpaid. London took the property and stored it under his own name. When Kornman came back to resume living in his apartment he found it rented to someone else and the furniture in storage. He then brought this action and recovered something over $400. The Court of Appeals held:
From the statement of counsel and record, Korn-man was. clearly entitled to the possession of the property and to recover, and whether it was kept from him wrongfully of not, the question of right or wrong would go only to the matter of cost in the jaj|on, so far as the replevin is concerned, and V)re can be no question but the decision of the court below was right.
But it was claimed that the damages assessed were too great, and that the court used a wrong rule in assessing them.
It was also argued that the suit should have been for conversion and not replevin. But of this the court is unable to tell, as there was no stenographer one day of the trial, and from the record and bill of exceptions, there being no part of that evidence in it.
Under the law, plaintiff was entitled to recover certain damages for wrongful detention of the property, and because all the record is not before us, we cannot tell but what the amount. recovered as rightful. We are therefore compelled to affirm the action of the court below.